t c summary opinion united_states tax_court vladimir shpilrain petitioner v commissioner of internal revenue respondent docket no 10883-09s filed date vladimir shpilrain pro_se eliezer klein for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to deduct expenses for travel meals and entertainment in excess of those respondent allowed background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in new york when the petition was filed petitioner became in a tenured professor of mathematics at the city college of new york part of the city university of new york cuny in that same year petitioner started doing research in cryptography his research in cryptography was related to his earlier work in a field of mathematics called group theory petitioner’s research led to the idea of producing unique algorithm sec_1 on software for cryptographic purposes to be sold to chip manufacturers petitioner found that in and there existed a substantial market for products like rfid 1an algorithm is a step-by-step procedure for solving a problem or accomplishing some end webster’s ninth new collegiate dictionary according to petitioner cryptographic algorithms are very fast and use very little computer memory making them ideal for tiny computer chips radio frequency identification tags keyless entry devices and other small electronic devices that require code encryption for a conference in crypto petitioner was listed on the program along with alexei myasnikov and alexander ushakov as being responsible for the topic a practical attack on a braid group based cryptographic protocol from to p m in petitioner traveled to nashville tennessee on two occasions he also made trips in to ithaca new york beijing china his former home in moscow russia cologne and bonn germany and an international conference on information security and cryptography in busan korea the purpose of the trip to ithaca was to discuss group-based cryptography with a professor reilly professor reilly was not a potential customer petitioner incurred no hotel expenses on his two trips to moscow because he stayed with his family on the application_for the conference in korea petitioner listed his affiliation as city college of new york petitioner purchased during over books related to the study of abstract algebra including three directly related to cryptography petitioner and his associates professors myasnikov and ushakov could have used the commercialization office at cuny to 2petitioner made two trips to moscow lasting from june to and from july to promote their cryptographic algorithms they did in fact investigate using the office in they did not make earlier inquiries because petitioner did not know the office existed as he was not previously involved in business operations petitioner timely filed his federal_income_tax return for and attached to it a schedule c profit or loss from business the schedule c listed the principal business or profession as research and writing and the business name as vladimir shpilrain petitioner listed his home address as the business address petitioner reported gross_receipts and gross_income of dollar_figure he reported expenses on the schedule c of dollar_figure including expenses for a supplies of dollar_figure including books and computer equipment b travel of dollar_figure and c meals and entertainment of dollar_figure none of petitioner’s products have a commercial name petitioner has no patent or copyright on his algorithms petitioner however citing the complexity of the mathematics of his algorithms minimized the necessity for intellectual_property protection petitioner as of trial had never sold a software program petitioner’s business has no web site and petitioner has no web site petitioner produced no physical evidence of his product at trial petitioner had at trial no records to document his meetings with potential buyers discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that he satisfied the requirements of sec_7491 therefore the burden_of_proof with respect to the issues in the notice_of_deficiency does not shift to respondent petitioner argues that he is entitled to deduct the ordinary and necessary business_expenses of his research and writing activity respondent in the notice_of_deficiency determined that petitioner did not establish that the claimed schedule c expenses were paid or were ordinary and necessary to the extent they exceeded dollar_figure in his pretrial memorandum respondent’s counsel argued in addition to the issues in the statutory notice that petitioner was not in a trade_or_business either because he had no profit objective or alternatively because he was just starting up but had not yet commenced his business trade_or_business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not for personal reasons the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner supra pincite petitioner has potentially two trades_or_businesses he is employed as a professor of mathematics and he is engaged in research and writing on mathematical issues he wears two hats but the hats are so similar in appearance that it is difficult to tell the difference between them because of this circumstance it is particularly important that petitioner distinguish his research and writing activity from his activity as college professor as well as from his personal activities if a particular expense is related to his employment it might be deductible as an employee_business_expense on schedule a itemized_deductions petitioner would have to show however that the expense was not subject_to reimbursement from hi sec_3an employee’s performance of services is a trade_or_business e g 54_tc_374 employer cuny an expense is not deductible as ordinary and necessary to the extent that it was subject_to reimbursement by the employer 24_tc_21 for an expense to be deductible as a trade_or_business expense on schedule c petitioner must show that the expense is not a personal_expense and that the expense is that of a trade_or_business other than that of his services as an employee petitioner spent a substantial sum for the purchase of books related primarily to abstract algebra he included dollar_figure as the cost of the books on schedule c in supplies but he offered no evidence at trial other than his own testimony that the book purchases were related to a trade_or_business other than his employment expenses under sec_274 certain business_expense deductions described in sec_274 are subject_to strict rules of substantiation see sec_1 5t c temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date listed_property includes any computer_or_peripheral_equipment sec_280f included in petitioner’s deduction for supplies was dollar_figure for a sony vaio notebook computer petitioner offered no substantiation for the purchase of the computer and the expense fails to meet the requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date petitioner’s traveling expense deductions including meals_and_lodging away from home are subject_to sec_274 and the regulations thereunder petitioner presented receipts and travel documents that meet the adequate_records requirements to substantiate the amount of his claimed travel expenditures and the time and place of the expenditures where he has failed is at providing adequate_records of the business_purpose of the expenditures petitioner testified that he did not keep formal records because he did not think he would need them for irs petitioner testified that his business was a joint_venture with professors ushakov and myasnikov and that there was a simple partnership_agreement to share profits petitioner explained that his business operations include promotion and advertising and that the expenses at issue are related to promoting and advertising his product petitioner stated that he was promoting 5this testimony seems to conflict with his previous testimony that he did not contact the commercialization office at cuny before because he was not previously involved in business operations and advertising his products at various meetings petitioner testified that his associates who helped him create the software programs also traveled abroad to conferences according to petitioner some of these meetings were conferences in cryptography that were attended not only by academic researchers but also by potential buyers from the industry petitioner explained that during presentations at the conferences he described the benefits and features of his product and invited contacts from interested parties according to petitioner there was feedback from his meetings potential buyers made comments asked questions and suggested improvements he had to think about the feedback and contact his partners to come up with improvements the meetings were quite useful because they gave him a feeling of what a particular industry wanted from a product like his petitioner’s testimony is reasonable however he has failed to provide the court with any adequate_records or sufficient evidence to corroborate his own testimony there is documentary_evidence of only one trip to a conference on cryptography in in busan korea at that conference petitioner listed himself as an affiliate of cuny petitioner testified that he met with potential customers in china russia and germany he failed however to provide any documentary_evidence to substantiate his own testimony on the business_purpose of any of the trips to nashville tennessee ithaca new york beijing china moscow russia and cologne and bonn germany petitioner has failed to show that he is entitled to schedule c deductions in excess of those respondent allowed because petitioner has failed to adequately substantiate his deductions the court need not address the profit objective trade_or_business and startup issues respondent raised in his pretrial memorandum to reflect the foregoing decision will be entered for respondent 6were petitioner to have met the requirements of sec_274 with respect to the trips to moscow he would be required to show that portion of each trip that was spent on business as opposed to personal activities see sec_274
